Per Curiam,
It is settled by abundant authority that where real and personal estate are blended in the residuary clause of a will, the legacies are a charge on the real and personal estates so blended: Gallagher’s Ap., 48 Pa. 121; Brisben’s Ap., 70 Id. 305; Davis’s Ap., 83 Pa. 348. To these authorities may be added one case, decided at the present term, and not yet reported.* The appellant contended, however, that the dwelling house, No. 112 S. 21st St., did not come within this principle, although embraced within the residuary clause, for the reason that it was specifically devised. We do not see anything in the will to take it out of the operation of the general rule. There is merely a direction that the furniture in said house shall not be converted into money so long as the house will rent furnished more advantageously than otherwise. It is nevertheless a part of the residuary estate, and the will authorizes the trustee to sell it at either public or private sale, and to hold the proceeds under and upon the same trusts therein declared as to the residuary estate.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.

 See Bennett’s Estate, ante, p. 139.